DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komorowski (7,047,914).
Komorowski discloses a cooling pump comprising: a drive shaft 28 (Fig. 4) with an axis of rotation; a rotor having a hub 64 mounted on the drive shaft, a web (see annotated Fig. 4 below) extending from the hub away from the axis of rotation, a circumferentially spaced array of blades 94 on a fluid flow surface of the web, and a rear surface of the rotor; a housing 34 surrounding the rotor and a portion of the drive shaft, the housing having a fluid inlet 38 and a fluid outlet 40 (Fig. 2), the housing defining an fluid flow passage with the fluid flow surface of the web and a shielded plenum 108 with the rear surface of the rotor; and a vibration dampening material 100 bonded to the rear surface of the rotor in the shielded plenum (col. 7, lines 54-61; col. 8, lines 1-3), the vibration dampening material is inherently bonded in a maximal strain zone of the rotor. 
Note that (a) both air and coolant are fluid. Further, the claim does not define the location of a maximal strain zone of the rotor; and the vibration damping material 100 is bonded to a 

[AltContent: textbox (Web)][AltContent: arrow]	
    PNG
    media_image1.png
    885
    610
    media_image1.png
    Greyscale

		Annotation of Fig. 4 of Komorowski.	


Regarding claim 3, the claim is treated as a product-by-process wherein how the vibration dampening material is made is not given patentable weight.
Regarding claim 4, the rear surface of the rotor and the vibration dampening material 100 are bonded with adhesive (col. 8, lines 1-3).
Regarding claim 10, Komorowski inherently discloses method of reducing torsional vibration of a cooling pump, the cooling pump including a rotor having a hub 64 mounted on a drive shaft, a web extending away from the hub (see annotated Fig. 4 above), a circumferentially spaced array of fan blades 94 on an fluid flow surface of the web, and a rear surface of the rotor, the method comprising: bonding a vibration dampening material 100 to the rear surface of the rotor (col. 7, lines 54-61; col. 8, lines 1-3).
Regarding claim 11, the vibration dampening material is bonded to the rear surface of the rotor for damping torsional vibration of the rotor (Fig. 4); therefore, it is inherently located at a maximal strain zone.
Regarding claim 12, the vibration dampening material is manufactured separately from the rotor and is bonded to the rotor with adhesive (col. 7, lines 54-61; col. 8, lines 1-3).
Regarding claim 13, the claim is treated as a product-by-process wherein how the vibration dampening material is made is not given patentable weight.
Regarding claim 14, the vibration dampening material comprises rubber (col. 7, lines 57-61).
Regarding claim 15, the claim is treated as a product-by-process wherein how the vibration dampening material is made is not given patentable weight.

Regarding claim 19, the torsional damper comprises a mass of resilient material 100 bonded to a surface of the rotor inside said rear cavity (Fig. 4; col. 7, lines 58-61).
Regarding claim 20, the rotor comprises a hub 64 and a web joining the plurality of blades to the hub, the web and the hub being integral (see annotated Fig. 4 above).

Allowable Subject Matter
Claims 5-9, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Willingham (4,957,414) and Cho et al. (2012/0027571) are cited to show different fans with vibration absorbers. 
Seifert et al. (4,825,718) and McGavern (3,901,101) are cited to show different torsional vibration dampers.
 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745